COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Carlton & Assocciates Inc., Westpark Wealth Advisors Inc., and
                         Christopher D. Gammon v. Ralph Auguillard et al

Appellate case number:   01-21-00148-CV

Trial court case number: 2019-79102

Trial court:             125th District Court of Harris County

        On April 30, 2021, appellants, Carlton & Assocciates Inc., Westpark Wealth Advisors
Inc., and Christopher D. Gammon, filed a Motion for Emergency Stay of Proceedings in the
Trial Court. Appellants’ motion is denied.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually


Date: May 11, 2021